              Case 3:18-cv-04272-TSH Document 29 Filed 06/11/19 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10

11   SIDNEY NAIMAN, individually and                       ) Case No.
     on behalf of all others similarly situated,           )
12
                                                           ) 3:18-cv-04272-TSH
13   Plaintiff,                                            )
14
                                                           )
     vs.                                                   ) NOTICE OF SETTLEMENT
15                                                         ) AS TO INDIVIDUAL CLAIMS
16   SUNWORKS UNITED, INC.; and                            ) ONLY
     DOES 1 through 10, inclusive, and each                )
17
     of them,                                              )
18                                                         )
     Defendant.                                            )
19

20          NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled individually.
22   Plaintiff request that this Honorable Court vacate all pending hearing dates and
23   allow sixty (60) days with which to file dispositive documentation. Dispositional
24
     documents will be forthcoming. This Court shall retain jurisdiction over this
25
     matter until fully resolved.
26
     Dated: June 11, 2019              Law Offices of Todd M. Friedman, P.C.
27

28                                                              By: s/ Adrian R. Bacon
                                                                      Adrian R. Bacon


                                         Notice of Settlement
             Case 3:18-cv-04272-TSH Document 29 Filed 06/11/19 Page 2 of 2



1
                              CERTIFICATE OF SERVICE
2

3    Filed electronically on June 11, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on June 11, 2019, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
